IN THE SUPREME COURT OF MISSISSIPPI

                          NO. 2010-DP-01348-SCT

CURTIS GIOVANNI FLOWERS a/k/a CURTIS
FLOWERS a/k/a CURTIS G. FLOWERS

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:           06/19/2010
TRIAL JUDGE:                HON. JOSEPH H. LOPER, JR.
TRIAL COURT ATTORNEYS:      ALISON R. STEINER
                            ANDRE de GRUY
                            RAY CHARLES CARTER
                            DOUG EVANS
                            CLYDE HILL
COURT FROM WHICH APPEALED: MONTGOMERY COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:    OFFICE OF STATE PUBLIC DEFENDER
                            BY: ALISON R. STEINER
                                SHERI LYNN JOHNSON
                                KEIR M. WEYBLE
ATTORNEYS FOR APPELLEE:     OFFICE OF THE ATTORNEY GENERAL
                            BY: MELANIE THOMAS
                                CAMERON BENTON
                                BRAD SMITH
                                JASON L. DAVIS
DISTRICT ATTORNEY:          DOUG EVANS
NATURE OF THE CASE:         CRIMINAL - DEATH PENALTY - DIRECT
                            APPEAL
DISPOSITION:                REVERSED AND REMANDED - 08/29/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


     ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

       EN BANC.

       COLEMAN, JUSTICE, FOR THE COURT:
¶1.    On June 21, 2019, the Supreme Court of the United States reversed this Court’s

judgment in Flowers v. State, 240 So. 3d 1082 (Miss. 2017), and remanded the case to this

Court for further proceedings not inconsistent with its opinion. Flowers v. Mississippi, 139

S. Ct. 2228, 2235 (2019). In accordance with the Supreme Court’s opinion, we reverse the

circuit court’s judgment of conviction and sentence and remand the case to the circuit court

for a new trial consistent with the Supreme Court’s opinion.

¶2.    REVERSED AND REMANDED.

    RANDOLPH, C.J., KITCHENS AND KING, P.JJ., MAXWELL, BEAM,
CHAMBERLIN, ISHEE AND GRIFFIS, JJ., CONCUR.




                                             2